Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 12, 2022

                                        No. 04-22-00508-CR

                                      William James HODGE,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021CR9880
                         Honorable Melisa C. Skinner, Judge Presiding


                                           ORDER
       On November 3, 2022, we abated this appeal for the trial court to supplement the record
with a Rule 25.2 certification of Appellant’s right to appeal. See TEX. R. APP. P. 25.2(d).
        On December 8, 2022, a supplemental clerk’s record was filed with a certification
verifying that “this criminal case . . . is not a plea-bargain case, and the defendant has the right of
appeal.”
        We reinstate the appellate timetable. The reporter’s record is due fourteen days from the
date of this order. See TEX. R. APP. P. 35.2(b), 35.3(c).




                                                       _________________________________
                                                       Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2022.



                                              _________________________________
                                              Michael A. Cruz,
                                              Clerk of Court